Case 0:21-cv-60223-PMH Document 24 Entered on FLSD Docket 04/09/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 21-cv-60223-HUNT

                                          CONSENT CASE

  LISSETTE YOUNG,

         Plaintiff,

  v.


  SAFE HAVEN PB, INC. a Florida corporation
  d/b/a SOBER LIVING BY TIFFANY, JEFFREY
  SKURATON, TIFFANY SKURATON and
  SAMANTHA GARABED,

        Defendants.
  ______________________________________/

                 JOINT MOTION TO APPROVE FLSA SETTLEMENT AND
                            DISMISS WITH PREJUDICE

         The Plaintiff and Defendants, through undersigned counsel, hereby respectfully request

  that this Court approve the Parties’ FLSA Settlement Agreement, attached hereto as Exhibit A,

  Dismiss Case with Prejudice, and retain jurisdiction to enforce. The Parties state as follows:

                                   Procedural History and Facts

         On January 28, 2021, the Plaintiff filed a Complaint (DE 1) against the Defendants alleging

  violations of provisions of the Fair Labor Standards Act (“FLSA”) and the Florida Minimum Wage

  Amendment. On March 16, 2021, the Defendants filed their Answer and Affirmative Defenses

  denying all liability. Notwithstanding that the Defendants dispute the Plaintiff’s entitlement to

  any relief under the FLSA or any other law, the Defendants have agreed to settle this case. Under

  the terms of settlement, the Defendants have agreed to pay $40,433.00 (hereinafter “Settlement

  Funds”) (comprised of $17,916.50 in W-2 wages; $17,916.50 in liquidated damages and 4,600.00
Case 0:21-cv-60223-PMH Document 24 Entered on FLSD Docket 04/09/2021 Page 2 of 3




  as attorneys’ fees and costs). The Parties acknowledge that the amount paid by the Defendants for

  attorneys’ fees was negotiated as a separate amount from money it is paying to the Plaintiff.

                                        Memorandum of Law

         The settlement of the instant action involves a situation in which the Court may approve

  the Parties’ settlement to resolve and release the Plaintiffs’ claims against Defendant. See, Lynn’s

  Food Stores, Inc. v. United States, 679 F.2d, 1350, 1354 (11th Cir. 1982). The proposed settlement

  arises out of an action that was adversarial in nature. Specifically, the Plaintiff alleges she worked

  as a house manager at the Defendants’ “sober home,” where individuals struggling with drug

  addiction would live. The Plaintiff alleges that due to the large number of hours worked, and the

  small amount of wages paid per week, the Plaintiff was effectively paid below the minimum wage,

  and was denied overtime pay.

         Defendants contend Plaintiff was not employed by them and that Plaintiff received a

  benefit from the relationship with Defendants. Further, Defendants claim that even if she had been

  an employee, the arrangement complied with all wage and hour laws, and that they were entitled

  to credit for the room in which Plaintiff lived while employed. There is a factual dispute whether

  the Defendants are entitled to any credits for lodging, and even if so, what the value of that lodging

  should be.

         There is a further factual dispute regarding the number of hours worked by the Plaintiff

  each week. The Defendants claim that regardless of the hours worked by the Plaintiff, she was

  always paid at least the minimum wage. The Defendants also believe overtime is inapplicable

  because the Plaintiff never worked in excess of 40 hours per week.

           This settlement allows the Parties to move on and avoid the risks and continuing costs

  and fees of litigation. The Plaintiff also recognizes that the Defendants’ sober home does not have



                                                    2
Case 0:21-cv-60223-PMH Document 24 Entered on FLSD Docket 04/09/2021 Page 3 of 3




  endless resources. Based, on the foregoing, the fact there was no duress or coercion, and that the

  Parties were represented by competent counsel, the Court should find the Parties’ Agreement fair

  and reasonable.

         WHEREFORE, the Plaintiff and the Defendant move the Court to approve and ratify and

  approve the Parties’ settlement, retain jurisdiction to enforce the Defendants’ payment obligations

  under the Settlement, dismiss the Plaintiff’s case with prejudice, and grant all other relief deemed

  appropriate.

         Respectfully submitted this 9th day of April 2021 by,


   /s/. Peter Bober, Esq.                              /s/. Jesse I. Unruh, Esq.
   Fla. Bar # 0122955                                  Florida Bar No. 93121
   Bober & Bober, P.A.                                 SPIRE LAW, LLC
   peter@boberlaw.com                                  2572 W. State Road 426
   1930 Tyler Street                                   Suite 2088
   Hollywood, Florida 33020                            Oviedo, Florida 32765
   Tel. (954) 922.2298                                 (407) 494-0135 tel.
   Fax. (954) 922.5455                                 jesse@spirelawfirm.com
   Counsel for Plaintiff                               Counsel for Defendants




                                  CERTIFICATE OF SERVICE

         I hereby Certify that on this 9th day of April, 2021, the foregoing was electronically filed

  with the Court by using the Southern District of Florida’s CM/ECF portal, which will send a notice

  of electronic filing to: Peter Bober, Esquire at peter@boberlaw.com at BOBER & BOBER, P.A.,

  2699 Stirling Road, Suite A-304, Hollywood, FL 33312.

                                                       /s/ Jesse I. Unruh
                                                       Attorney




                                                   3
